IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED


BUCKINGHAM ESTATES HOMEOWNERS
ASSOCIATION, INC.,

              Petitioner,

 v.                                                        Case No. 5D16-2899

LISA J. METCALF,

              Respondent.

________________________________/

Opinion filed December 19, 2016

Petition for Writ of Prohibition,
Melanie Chase, Respondent Judge.

Mark S. Reisinger, of Reisinger Law, PLLC,
Winter Park, for Petitioner.

Harvey M. Alper, Altamonte Springs,
for Respondent.

ORFINGER, J.

       Buckingham Estates Homeowners Association, Inc. (“HOA”) seeks certiorari

review of an order allowing discovery pertaining to Lisa J. Metcalf’s pending motion for

sanctions under section 57.105, Florida Statutes (2016). Because we conclude the trial

court lacks jurisdiction to consider Metcalf’s motion for sanctions, we elect to treat the

petition as a petition for writ of prohibition, which we grant.
       HOA sued Metcalf in an effort to gain access to land to perform repairs to a wall

bordering Metcalf’s property. After Metcalf filed a motion to dismiss, HOA served its

notice of voluntary dismissal. Thereafter, Metcalf served her “safe harbor” notice with

proposed motion for attorney’s fees, alleging an entitlement to attorney’s fees pursuant

to section 57.105 and Florida Rule of Civil Procedure 1.525. After the twenty-one day

safe harbor period had passed, Metcalf served and filed her motion for attorney’s fees

and sought discovery.

       We agree with HOA that the trial court lacks jurisdiction to impose the sanctions

sought by Metcalf because HOA voluntarily dismissed the case before Metcalf served or

filed either her safe harbor notice or motion for fees. A trial court lacks jurisdiction to hear

a motion for sanctions under section 57.105 that is filed after the case is voluntarily

dismissed. Pomeranz & Landsman Corp. v. Miami Marlins Baseball Club, L.P., 143 So.
3d 1182, 1182 (Fla. 4th DCA 2014). Generally, a voluntary dismissal under Florida Rule

of Civil Procedure 1.420(a)(1) terminates a trial court’s jurisdiction over a matter. Randle-

Eastern Ambulance Serv., Inc. v. Vasta, 360 So. 2d 68, 69 (Fla. 1978). Pursuant to Pino

v. Bank of New York, 121 So. 3d 23, 41-43 (Fla. 2013), the trial court has continuing

jurisdiction to consider a section 57.105 motion for sanctions only when the motion for

sanctions was filed with the court before a voluntary dismissal.

       In Pino, the Florida Supreme Court addressed the safe harbor provision and the

trial court’s jurisdiction to award sanctions following a voluntary dismissal. The court

interpreted the safe harbor provision similarly to its nearly identical counterpart, Federal

Rule of Civil Procedure 11, and observed: “In light of the safe harbor provision, a motion

for sanctions under Rule 11 must be submitted prior to the dismissal of a case for a court




                                               2
          IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED


BUCKINGHAM ESTATES HOMEOWNERS
ASSOCIATION, INC.,

              Petitioner,

 v.                                                        Case No. 5D16-2899

LISA J. METCALF,

              Respondent.

________________________________/

Opinion filed December 19, 2016

Petition for Writ of Prohibition,
Melanie Chase, Respondent Judge.

Mark S. Reisinger, of Reisinger Law, PLLC,
Winter Park, for Petitioner.

Harvey M. Alper, Altamonte Springs,
for Respondent.

ORFINGER, J.

       Buckingham Estates Homeowners Association, Inc. (“HOA”) seeks certiorari

review of an order allowing discovery pertaining to Lisa J. Metcalf’s pending motion for

sanctions under section 57.105, Florida Statutes (2016). Because we conclude the trial

court lacks jurisdiction to consider Metcalf’s motion for sanctions, we elect to treat the

petition as a petition for writ of prohibition, which we grant.